Case 7:18-cr-00736-NSR Document 134 Filed 07/31/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
-against-
No. 18 CR 736-02 (NSR)
VALENTINO LOPEZ,
ORDER
Defendant.

 

 

NELSON S. ROMAN, United States District Judge:

Based upon a review of the docket, which reveals that the instant criminal action was commenced
approximately two years ago, the defendant is charged with a felony, that a trial is currently scheduled
for October 2020, and the defendant wishes to plea pursuant to a negotiated plea agreement, it is the
Court’s determination that in order to prevent serious harm to the interest of justice the Defendant
Valentino Lopez can and should be permitted to plead guilty and that the plea hearing be conducted by
video teleconference or by telephone conference pursuant to the CARES Act § 15002(b)(2)(A) .

Accordingly, it is hereby ORDERED that the change of plea hearing for Defendant Valentino
Lopez be conducted by video teleconference or by telephone conference (if video conference is
unavailable) before this Court or a Magistrate Judge at a date and time mutually convenient to the Court

and all parties concerned. The Clerk of the Court is requested to terminate the motion (doc. 133).

Dated: July 31, 2020

 

 

 

 

White Plains, New York
NELSON S. ROMAN
United States District Judge
USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:

:
, DATE FILED: AWw2o |

—

 

 

 
